United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 May 7, 2015 (May 7, 2015) Date of Report (Date of earliest event reported) Overseas Shipholding Group, Inc. (Exact Name of Registrant as Specified in Charter) 1-6479-1 Commission File Number Delaware 13-2637623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1301 Avenue of the Americas New York, New York10019 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(212) 953-4100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. The following information, including the Exhibit to this Form 8-K, is being furnished pursuant to Item2.02 — Results of Operations and Financial Condition of Form 8-K. This information is not deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act of 1933 registration statements. On May 7, 2015, Overseas Shipholding Group, Inc. issued a press release, a copy of which is attached hereto as Exhibit99.1, announcing first quarter 2015 earnings. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Pursuant to General Instruction B.2 of Form 8-K, the following exhibit is furnished with this Form 8-K. Press Release, dated May 7, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OVERSEASSHIPHOLDINGGROUP,INC. (Registrant) Date:May 7, 2015 By /s/James D. Small III Name:James D. Small III Title: Senior Vice President, Secretary and General Counsel EXHIBIT INDEX Exhibit No. Description Press Release, dated May 7, 2015.
